Case 0:18-cv-62733-PCH Document 13 Entered on FLSD Docket 03/22/2019 Page 1 of 2



                             UNITED STATES DISTRICT COURT
                                       FOR THE
                             SOUTHERN DISTRICT OF FLORIDA

     MICHAEL KING,                                   )
                                                     )
                            Plaintiff,               )
                                                     )
            v.                                       ) Case No.: 0:18-cv-62733-PCH
                                                     )
     NATIONWIDE RECOVERY SERVICE,                    )
     INC.,                                           )
                   Defendant.                        )
                                                     )

                        STIPULATION TO DISMISS WITH PREJUDICE

     TO THE CLERK:

            Pursuant to Rule 41(a)(1)(A)(ii), counsel for all parties hereto stipulate to the

     dismissal with prejudice and without cost to either party.


     /s/ Ernest Henry Kohlmyer                     /s/ Amy L. Bennecoff Ginsburg
      Ernest Henry Kohlmyer, Esq.                     Amy Lynn Bennecoff Ginsburg
      Shepard, Smith, Kohlmyer & Hand, P.A.           Kimmel & Silverman, P.C.
      2300 Maitland Center Parkway                    30 E. Butler Pike
      Suite 100                                       Ambler, PA 19002
      Maitland, FL 32751                              Phone: 2155408888
      Phone: 407-622-1772                             Fax: 2155408888
      Fax: 407-622-1884                               Email: teamkimmel@creditlaw.com
      Email: skohlmyer@shepardfirm.com                Attorney for Plaintiff
      Attorney for the Defendant
                                                     Date: March 22, 2019
     Date: March 22, 2019



                                                   BY THE COURT:



                                                   _________________________
                                                   J.
Case 0:18-cv-62733-PCH Document 13 Entered on FLSD Docket 03/22/2019 Page 2 of 2




                                      Certificate of Service

            I hereby certify that I have served a copy of the foregoing document by Notice of
     Electronic Filing on this 22nd day of March, 2019:


     Ernest Henry Kohlmyer, Esq.
     Shepard, Smith, Kohlmyer & Hand, P.A.
     2300 Maitland Center Parkway
     Suite 100
     Maitland, FL 32751
     Phone: 407-622-1772
     Fax: 407-622-1884
     Email: skohlmyer@shepardfirm.com

     Mary Grace Dyleski, Esq.
     Shepard, Smith, Kohlmyer & Hand, P.A
     2300 Maitland Center Parkway
     Suite 100
     Maitland, FL 32751
     (407) 622-1772
     Fax: (407) 622-1884
     Email: mdyleski@shepardfirm.com
     Attorney for the Defendant

                                                  /s/ Amy L. Bennecoff Ginsburg
                                                  Amy Lynn Bennecoff Ginsburg, Esq.
                                                  Kimmel & Silverman, P.C.
                                                  30 E. Butler Pike
                                                  Ambler, PA 19002
                                                  Phone: 2155408888
                                                  Fax: 2155408888
                                                  Email: teamkimmel@creditlaw.com
                                                  Attorney for the Plaintiff
